March 26, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 TRAVIS RAYMOND SMITH AND CORE DIRECTIONAL SERVICES, LLC,
                        Appellants

NO. 14-15-00183-CV                          V.

        MULTI-SHOT, LLC D/B/A MS ENERGY SERVICES, Appellee
                 ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on February 12, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Travis Raymond Smith and Core Directional Services, LLC.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.